       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TYLER HOLTE,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 CITY OF EAU CLAIRE and                                                20-cv-131-jdp
 HUNTER BRAATZ,

                              Defendants.


       Plaintiff Tyler Holte was shot by defendant Hunter Braatz, an officer in the Eau Claire

Police Department who was attempting to arrest Holte under a felony warrant. Holte brings a

claim against Braatz under the Fourth Amendment to the United States Constitution, and he

brings a state-law claim against the City of Eau Claire, Braatz’s employer, as the party

responsible for paying any judgment against Braatz. Dkt. 1.

       Defendants move for summary judgment, contending that Braatz is entitled to qualified

immunity. Dkt. 9. The court will deny the motion. A reasonable jury could find that Holte was

only passively resisting when Braatz shot him, and clearly established law prohibits the use of

deadly force against a passively resisting suspect. Holte’s claim against Braatz will have to be

decided by a jury, but Holte likely does not have a viable separate claim against the city.

       Defendants also ask the court to try the case in Eau Claire. Dkt. 36. The court will deny

that motion.



                                    UNDISPUTED FACTS

       The following facts are undisputed except where noted. The court will discuss additional

facts as they become relevant to the analysis.
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 2 of 14




       On April 1, 2015, the Eau Claire emergency dispatch service placed a service call to the

Eau Claire Police Department regarding plaintiff Tyler Holte. Holte’s probation officer had

issued a felony warrant for his arrest (because Holte had missed an appointment with her,

although that wasn’t known to any of the officers involved). The dispatch service informed the

police department (through notes on a computer system) that Holte was at a local auto repair

shop and said that he was “on the run and says he will make officer shoot him to catch him.”

Dkt. 12-1. The dispatch service also said that it was unknown if Holte was armed and

instructed officers to “use caution at this time.” Id.

       After the service call, officer Nathaniel Ollmann reported over police radio that Holte

had a history of firearm possession. Sergeant Travis Quella then asked other officers to meet

him near the auto repair shop to plan Holte’s arrest. Braatz heard both transmissions and drove

to meet Quella and several other officers.

       After Braatz arrived, Ollmann told the gathered officers that he had spoken with Holte’s

mother, Annette Mott. The parties dispute what Mott actually said to Ollmann, but as shown

in a video recording from Ollmann’s squad car, Ollmann told the officers that Mott had

reported that Holte had a weapon and was going to make the police shoot him.

       Two officers drove an unmarked car to near the auto repair shop. They saw Holte in

the driver’s seat of a car, talking to a distressed woman (later identified as Mott) who was

standing on the driver’s side of the car, reaching into the driver’s window. Other officers

approached in their squad cars. Holte drove away quickly, causing Mott to fall to the ground.

       Some of the officers began to pursue Holte, but he refused to stop. Holte drove at speeds

up to 40 miles per hour above the speed limit and ignored multiple traffic signs as he tried to




                                                 2
        Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 3 of 14




evade arrest. Quella decided that the officers should conduct a slow search for Holte’s vehicle

instead of pursuing Holte at high speed through the city.

       Holte pulled into the parking lot of a VFW tavern in a residential area near the Dells

Pond, a small lake on the Chippewa River. The VFW building stood at the top of a steep,

wooded embankment. A guardrail separated the back of the building from the embankment.

Holte got out of the car and fled on foot down the embankment before any officers arrived.

       An officer located the car in the VFW parking lot and called for backup over the radio.

The officers didn’t know whether Holte was still in the car, so they established an inner

perimeter around the car and an outer perimeter around the nearby residential neighborhoods.

When Braatz arrived, he walked to the guardrail to look down the embankment. He saw that

the embankment was wooded with heavy foliage. A set of stairs descended from the parking

lot to the lake.

       Ollmann arrived and joined Braatz, and they walked down the stairs to the shore. Braatz

then saw a white man uphill, moving quickly through the trees. The man was Holte, but Braatz

was unsure about the man’s identity at the time. Braatz radioed the officers in the parking lot

to ask whether Holte was still in the car; they still didn’t know.

       Braatz and Ollmann continued walking up the embankment until they reached a

clearing. They saw Holte about 40 feet away, uphill from their position. Holte was resting on

a stump or a tree root. Other officers positioned at the guardrail above the embankment also

saw Holte, who appeared to be either sitting down or leaning against the embankment. Several

officers, including Braatz, aimed their firearms at Holte. The officers repeatedly ordered Holte

to show his hands. (As discussed in the analysis section, the parties dispute whether Holte’s

hands were visible to Braatz and whether Braatz warned that he would shoot if Holte did not


                                                3
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 4 of 14




raise his hands.) Holte heard the commands but did not move. Braatz fired his rifle twice,

striking Holte in the leg and shoulder. Holte slid about 20 to 30 feet downhill, where the

officers went to him to administer aid. The officers discovered that Holte was unarmed.



                                          ANALYSIS

A. Holte’s claim against the City of Eau Claire

       Holte says in his complaint that the City of Eau Claire is liable for Braatz’s actions

because Braatz was acting within the scope of his employment when he shot Holte. Dkt. 1,

¶ 502. Defendants agree that Braatz was acting within the scope of his employment when he

shot Holte. Dkt. 5, ¶ 304.

       Holte doesn’t allege any wrongdoing by the city or allege that Braatz acted under a city

custom or policy. Instead, Holte relies on Wis. Stat. § 895.46 for this claim. That statute

requires the state and its political subdivisions to pay judgments entered against their

employees for acts committed while carrying out their duties if “the jury or the court finds that

the [employee] was acting within the scope of employment.” Wis. Stat. § 895.46(1)(a).

       Section 895.46 does not create a private right of action against a municipality—at least,

not for a civil-rights plaintiff like Holte.1 As Judge Pepper stated in Williams v. Michalsen, a

racial-profiling case in which the plaintiffs had named the County of Waukesha as a defendant

under § 895.46,




1
  If the city refused to indemnify Braatz against a judgment that Holte obtained against him,
Braatz—not Holte—might have a cause of action against the city under § 895.46. See Cameron
v. City of Milwaukee, 102 Wis. 2d 448, 307 N.W.2d 164 (1983) (city police officers brought
suit under § 895.46 against their employer, which had refused to indemnify the officers in a
civil-rights action brought in federal court).


                                               4
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 5 of 14




               The question is whether the county is a proper defendant when
               the plaintiffs have not alleged any wrongdoing on behalf of the
               county. It is not. If the individual officers are found liable, the
               indemnity mandated by § 895.46 will be triggered; the plaintiffs
               do not need to sue the county for that to happen.

No. 19-cv-56-pp, 2020 WL 1939136, at *9 (E.D. Wis. Apr. 21, 2020).

       The parties did not address this issue. The court will give Holte the opportunity to show

cause why the city is not entitled to summary judgment on his § 895.46 claim.

B. Holte’s claim against Braatz

       Holte contends that Braatz violated his Fourth Amendment rights by shooting him.

Defendants contend that they are entitled to summary judgment on this claim on two grounds:

(1) the undisputed facts show that Braatz didn’t violate Holte’s Fourth Amendment rights; and

(2) Braatz is entitled to qualified immunity for his actions because it wasn’t clearly established

at the time that shooting Holte under these circumstances would violate his rights. On

defendants’ motion for summary judgment, the court must resolve all factual disputes and draw

all reasonable inferences in Holte’s favor. Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017).

       1. Violation of Holte’s rights

       A police officer’s use of force during an arrest is judged under the Fourth Amendment’s

reasonableness standard. Graham v. Connor, 490 U.S. 386, 395 (1989). The court must consider

the officer’s use of force “from the perspective of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight.” Id. at 396. The court must consider the officer’s actions

under the particular facts of the case, “including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.” Id. Whether an officer’s use of




                                                 5
        Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 6 of 14




force is objectively reasonable is a legal determination if no material facts are in dispute. Phillips

v. Cmty. Ins. Corp., 678 F.3d 513, 520 (7th Cir. 2012).

       As for the first factor, the severity of the crime at issue, Braatz knew only that Holte

was wanted under a felony warrant. Braatz did not know the nature of the felony, and he had

no reason to believe that it was a violent felony. But Holte had committed a further “serious

crime” after he saw the officers at the auto repair shop: a “reckless flight from the police in a

vehicle.” Johnson v. Scott, 576 F.3d 658, 660 (7th Cir. 2009). So the officers were pursuing

Holte after he committed a serious crime, even though they did not know what crime prompted

the warrant in the first place.

       The second factor—critical in this case—concerns whether Holte posed an immediate

threat to officer safety or public safety. Defendants cite several facts known to Braatz that

support the conclusion that Holte posed a general threat: he may have been under the influence

of drugs, he was believed to have had a weapon, he intended to force the police to shoot him,

he had driven dangerously to evade arrest, and he was near a tavern in a residential area. But

Graham instructs the court to ask whether Holte posed an immediate threat, not a general threat.

Even if Braatz might justifiably have used deadly force earlier in the pursuit, “he [did] not

retain the right to shoot at any time thereafter with impunity.” Ellis v. Wynalda, 999 F.2d 243,

247 (7th Cir. 1993). “Force is reasonable only when exercised in proportion to the threat posed,

and as the threat changes, so too should the degree of force.” Cyrus v. Town of Mukwonago, 624

F.3d 856, 863 (7th Cir. 2010) (citations omitted).

       This factor turns on a key factual dispute, which is where Holte’s hands were just before

the shooting and whether they were visible to Braatz. Braatz testified in his deposition that he

was unable to see Holte’s hands clearly, that Holte’s right hand was “hidden in his sweatshirt


                                                  6
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 7 of 14




like he’s holding something,” and that he couldn’t tell whether Holte had a weapon. Dkt. 17-1

(Braatz Dep. 90:11–15). But Holte testified in his deposition that his hands were on his knees

or on top of his thighs at this time. Dkt. 16-1 (Holte Dep. 134:14–135:9).

       Defendants concede that the position of Holte’s hands is disputed, but nevertheless

they contend that Braatz’s testimony that he could not see Holte’s hands is undisputed. They

cite Holte’s deposition testimony, in which he agreed that it was possible that “the police

officers” could not see his hands because of where his hands were placed on his thighs and his

position on the embankment. Id. at 136:22–137:11. But Holte merely acknowledged that it

was possible that some of the officers might not have been able to see his hands; he didn’t testify

that his hands were hidden from any specific officer’s view. And defendants’ argument misses

the more fundamental factual dispute. Braatz testified that he was unable to see Holte’s hands

because Holte’s right hand “was tucked underneath his sweatshirt” and because Holte’s left

hand was hidden from view until he moved it while shifting his position. Dkt. 17-1 (Braatz

Dep. 91:15, 92:4–9). In contrast, Holte testified that he “felt like he was frozen,” that he kept

his hands on his thighs throughout the confrontation, and that he “was just trying to not

move.” Dkt. 16-1 (Holte Dep. 135:8–20, 140:13). On defendants’ motion for summary

judgment, the court must accept Holte’s testimony that he kept his hands on his thighs

throughout the confrontation. This testimony contradicts Braatz’s explanation for why Holte’s

hands were not visible to him. Whether Braatz could see Holte’s hands is genuinely disputed,

but at summary judgment the court accepts Holte’s version of the events.2


2
 The parties also dispute whether Braatz warned Holte that Braatz would shoot if Holte did
not show his hands. Whether a warning is given may be a factor in the reasonableness analysis.
Tennessee v. Garner, 471 U.S. 1, 11–12 (1985). But the court of appeals has held that an officer
who shouted, “Halt, police,” before firing on a fleeing suspect had given an adequate warning.
Ford v. Childers, 855 F.2d 1271, 1276 (7th Cir. 1988). Braatz gave at least the Ford-type

                                                7
        Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 8 of 14




       Holte’s situation is similar to that of the plaintiff in Phillips v. Community Insurance Corp.,

678 F.3d 513 (7th Cir. 2012). In Phillips, the plaintiff was lying in the driver’s seat of her

stopped car with the door open, surrounded by police officers. She refused repeated commands

to exit her car, after which the officers shot her several times with “less-lethal” rounds from an

SL6 baton launcher, causing severe injuries. The court of appeals concluded that she did not

pose an immediate threat because “there was no escalation or change in circumstances that

called for immediate action on the officers’ part.” Id. at 525. Under Holte’s version of events,

like the plaintiff in Phillips, Holte did not pose an immediate threat at the time he was shot.

According to Holte, he was sitting down, unmoving, with his hands placed on his thighs and

close to his knees.

       As for the third factor, whether Holte was actively resisting arrest or attempting to flee,

it is undisputed that Holte was doing neither at the time that Braatz shot Holte. Holte was

refusing the officers’ orders to show his hands, but “leaving oneself exposed to repeated police

fire [by remaining still while refusing to obey officers’ commands] does not represent ‘active

resistance.’” Phillips, 678 F.3d at 525. Rather, it represents merely “passive noncompliance of

a different nature than the struggling that . . . warrants escalation of force.” Id.

       In sum, although Holte had committed a dangerous crime by recklessly driving through

the city while fleeing the officers, and although he refused the officer’s orders, he was not

actively resisting. A reasonable jury could find that he did not pose an immediate threat at the

time that Braatz shot him, and thus find that Braatz’s use of deadly force was unreasonable.




warning, so whether Braatz expressly said that he would shoot is probably immaterial. And at
this point, the court would have to construe the dispute in Holte’s favor.


                                                 8
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 9 of 14




       To support the contrary conclusion that Braatz’s use of force was objectively reasonable,

defendants rely on three appellate decisions from outside the Seventh Circuit. The three cases

are distinguishable because they involved officers who were required to make split-second

decisions in response to rapidly changing circumstances not present here.

       Two of the cases involve suspects who were shot while moving their hands toward their

backs while being held at gunpoint. Davis v. Edwards involved an officer who fired on a suspect

who had been waving a pistol around threateningly before the officer arrived. 779 F. App’x 691

(11th Cir. 2019). The officer was holding the suspect at gunpoint, and the suspect’s hands

were in the air. The officer ordered the suspect to keep his hands in the air; instead, he “moved

his hands toward his back waistband,” when the officer shot him. Id. at 693. The court noted

that the officer “was in a precarious position that necessitated an immediate decision” and

concluded that his use of force was reasonable. Id. at 696. Anderson v. Russell likewise involved

a suspect who was shot when he lowered his hands toward his back pocket while being held at

gunpoint. 247 F.3d 125, 128 (4th Cir. 2001).

       The third case, McLenagan v. Karnes, involved two arrestees being held in a break room

at a toll plaza after being arrested at a sobriety checkpoint. 27 F.3d 1002 (4th Cir. 1994). One

of the arrestees ran from the room and seized a stray revolver, after which a sheriff’s deputy

ran from the room into a hallway shouting, “The man has got a gun!” Id. at 1005. The deputy

ran by a police officer, still shouting that the arrestee had a gun. The other arrestee (who was

unarmed) then ran into the hallway, “also trying to flee the perceived danger.” Id. The police

officer “immediately drew his gun, wheeled and saw [the unarmed arrestee] almost upon him.”

Id. The officer shot the arrestee once before realizing that he was unarmed. Id. The court held




                                               9
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 10 of 14




that the use of force was reasonable, stressing that the officer didn’t have time to verify whether

the arrestee was armed because the arrestee, “in full flight, was virtually upon him.” Id. at 1007.

       These cases involved suspects who were moving their hands or rushing directly at an

officer at the time they were shot, requiring the officers to make split-second decisions. If it

were undisputed that Holte’s hands were concealed when Braatz shot him, these cases would

be more instructive. But at summary judgment, the court must accept as true Holte’s testimony

that his hands were still and that he was frozen in place, so these cases simply aren’t on point.

Defendants contend that immediate action was required because Holte’s hands were on his

lap, an area that “is near his waistband, pockets, and sweatshirt (areas where firearms are

commonly kept and readily accessible).” Dkt. 35, at 2. But even if Holte had a weapon

concealed in one of these places, he would still have needed to move his hand to where the

weapon was concealed before he could have drawn it. Under Holte’s version, he didn’t pose

the kind of immediate threat at issue in the cited cases.

       Holte has adduced evidence from which a jury could reasonably find that Braatz’s use

of force violated Holte’s Fourth Amendment rights, so defendants aren’t entitled to summary

judgment on the merits of Holte’s claim.

       2. Qualified immunity

       Defendants contend that even if Braatz violated Holte’s rights, defendants are entitled

to qualified immunity because those rights were not clearly established at the time of the

shooting. A right is “clearly established” if it is “sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Mullenix v. Luna, 577 U.S. 7,

11 (2015) (internal quotation marks removed). This standard doesn’t require “a case directly




                                                 10
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 11 of 14




on point, but existing precedent must have placed the statutory or constitutional question

beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       “[T]he law is clearly established that police officers cannot use significant force on

suspects who are only passively resisting arrest.” Miller v. Gonzalez, 761 F.3d 822, 829 (7th Cir.

2014) (internal quotation marks omitted); see also Phillips, 678 F.3d at 529 (“[I]t was clearly

established [when officers fired on suspect with nonlethal rounds] that officers could not use

such a significant level of force on a nonresisting or passively resisting individual.”). Defendants

contend that these cases are not on point because the officers in Phillips had no reason to

believe that the suspect was armed or dangerous and because the suspect in Miller was “lying

motionless and spread-eagled on the ground,” 761 F.3d at 829. But defendants base their

qualified immunity argument on disputed facts. Holte says that he was frozen still, with his

hands unmoving on his thighs, near his knees. If a jury believed Holte’s testimony, it could

find that he was engaging in passive resistance rather than posing the type of immediate threat

that can justify the use of deadly force.

       A passively resisting suspect’s right to be free of deadly force was clearly established at

the time that Braatz shot Holte, so defendants aren’t entitled to qualified immunity.

C. Location of trial

       Defendants ask the court to hold the trial in Eau Claire. Dkt. 36. Holte opposes the

request. Dkt. 38.

       Defendants raise their motion under 28 U.S.C. § 1404(c), which allows a district court

to “order any civil action to be tried at any place within the division in which it is pending.”

This case was filed in Madison, not Eau Claire, which is in a separate division of this district.

So § 1404(c) does not provide a basis for holding the trial in Eau Claire. Nevertheless, the


                                                11
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 12 of 14




court would hold the trial in Eau Claire if both sides agreed to it, or if one side made a

compelling case for it.

       The court will consider defendants’ request using the § 1404(c) framework. No

appellate court has addressed the matter in a published opinion, but courts tend to apply the

factors relevant to motions to change venue under 28 U.S.C. § 1404(a) when considering

motions under § 1404(c). See, e.g., Llizo v. City of Topeka, Kan., 844 F. Supp. 2d 1212, 1214 (D.

Kan. 2012); Four Corners Nephrology Assocs., P.C. v. Mercy Med. Ctr. of Durango, 464 F. Supp. 2d

1095, 1098 (D. Colo. 2006); see also Grossman v. Smart, No. 95-1178, 1995 WL 767893, at *1

(7th Cir. Dec. 29, 1995) (“We look to the transfer requirements of 28 U.S.C. § 1404(a) in

assessing the court’s exercise of discretion [on a motion under § 1404(c)].”). Section 1404(a)

directs the court to consider two factors regarding a transfer of venue: (1) whether transfer will

serve the convenience of the parties and witnesses; and (2) whether transfer will promote the

interest of justice. The moving party has the burden of showing that transfer is appropriate.

Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219–20 (7th Cir. 1986).

       As for the convenience of the parties and witnesses, defendants’ main point is that a

trial in Eau Claire will be more convenient for Braatz and other likely witnesses, most of whom

live in that area. But Holte’s attorney says in a declaration that Holte and his girlfriend, Sadie

Gray, will both testify at trial and that they plan to move to Madison or Milwaukee before

trial. Dkt. 39, ¶¶ 2–4. Holte’s attorney says that Holte and Gray are “very poor” and that

holding the trial in Eau Claire would require them to rent lodging during the trial. Id., ¶ 4. So

the convenience of an Eau Claire trial to Braatz and other witnesses would be offset by

inconvenience to Holte and Gray. Additionally, courts typically show deference to a plaintiff’s

choice of forum, particularly when that forum is the plaintiff’s home forum. See Sinochem Int’l


                                               12
       Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 13 of 14




Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007) (“A defendant . . . ordinarily

bears a heavy burden in opposing the plaintiff’s chosen forum. When the plaintiff’s choice is

not its home forum, however, the presumption in the plaintiff’s favor applies with less force.”

(internal quotation marks omitted)). It makes sense under this principle for the court to show

some deference to Holte’s preference for a trial in Madison.

       As for the interest of justice, defendants make two points. First, they contend that jurors

in the Eau Claire area should decide this case because the events at issue occurred in Eau Claire.

This argument would have more force in a motion to transfer from one judicial district to

another. See, e.g., Harwell-Payne v. Cudahy Place, No. 20-cv-804, 2021 WL 964781, at *3 (W.D.

Wis. Mar. 15, 2021) (“The core dispute in this case is between two residents of the Eastern

District, making that district closer to the action underlying the case and weighing in favor of

transfer.” (internal quotation marks omitted)). But as this court has noted in the criminal

context, “[t]here is no requirement . . . that a defendant be tried only by jurors living within a

close radius of the location of the crime.” United States v. Raineri, 521 F. Supp. 30, 32 (W.D.

Wis. 1980). Defendants identify no special circumstances that require Eau Claire jurors to hear

this case.

       Second, defendants say that they anticipate filing a motion to have the jury visit the

site of the shooting, which would be more convenient if the trial were held in Eau Claire. They

contend that a site visit would allow the jury to better evaluate witness testimony about the

shooting by giving the jury a better understanding of the terrain. But the parties’ proposed

facts, which included several photographs of the site, allowed the court to adequately

understand the layout of the site. Nothing in defendants’ motion suggests that a site visit by

the jury would be necessary, and the court would be disinclined to allow it.


                                               13
      Case: 3:20-cv-00131-jdp Document #: 40 Filed: 06/21/21 Page 14 of 14




       Defendants haven’t shown that holding the trial in Eau Claire is warranted, so the court

will deny the motion.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Tyler Holte is ordered to show cause by July 1, 2021, why defendant City
          of Eau Claire is not entitled to summary judgment on Holte’s claim against it under
          Wis. Stat. § 895.46. The City of Eau Claire may have until July 8 to respond.

       2. Defendants City of Eau Claire and Hunter Braatz’s motion for summary judgment,
          Dkt. 9, is DENIED.

       3. Defendants’ motion to hold trial in Eau Claire, Dkt. 36, is DENIED.

       Entered June 21, 2021.

                                           THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                             14
